DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statements (IDS) submitted on 06/28/2022 and 07/22/2022 have been considered by the examiner.

Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fransson et al., U.S. Patent Publication 2014/0233853 A1, and further in view of Intwala et al., U.S. Patent No. 8,824,793 B2.
Regarding claim 1, Fransson discloses an image processing device (para 0013 – portable electronic device 100) comprising: 
a touch panel display (para 0017 – The display 112 may be provided as part of a touch-sensitive display which may also serve as an input device 105), and 
circuitry configured to 
determine an attention area and a non-attention area in a through image (figure 3 – element 308 – ROI is determined and ROI is the attention area; para 0045 – as part of the focusing, at 308A the image processor 202 may store a captured image (e.g., the captured image may be temporarily stored in the buffer memory 212) with the lens at a given lens position. The captured image may be an initial image captured by the image sensor 208 that may require focusing and may not be the final image presented to the user – where the initial image can here be considered as through image; para 0049-0050 – ROI (attention area) and non-interest (non-attention) region determination), 
the non-attention area is distinct from the attention area (para 0049 – each region has its own position – ROI has different position than each non-interest position, thus the non-attention is distinct from the attention area), 
control the touch panel display to display the through image (figure 3 – element 310 – store/display focused image, where displaying inherently cannot be done without controlling the display), 
Claim 1 further recites “control the touch panel display to display a blur adjustment user interface including a first user interface element that is movable by operation of an user and a second user interface element that indicates a moving path of the first user interface element”. Fransson in para 0055 –teaches Blurring or Bokeh Effect menu option displayed in a GUI on the display 112 for blur adjustment, but Fransson does not explicitly provide the details of the blur adjustment user interface such as “including a first user interface element that is movable by operation of an user and a second user interface element that indicates a moving path of the first user interface element”. Examiner here asserts that first user interface element and second user interface element here is nothing but a bar slider combination, where a bar over a slider is moved to adjust the blur of the image, and is very well known to be used as a graphical tool, and further cites Intwala to provide the well known evidentiary teachings. Intwala in figure 8 teaches elements 222, 224, and 226, where a triangular bar (a first user interface element) is movable by operation of an user to control blur and the bar lies on the slider (a second user interface element) that indicates a moving path of the bar, which is either to the left or to the right based on the blur needed to adjust to. Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use a bar-slider for image adjustment as taught by Intwala in the invention of Frannson. A person having ordinary skill in the art would have been motivated before the effective filing date of the claimed to use a bar-slider for image adjustment as taught by Intwala in the invention of Frannson because both references are directed to same field of endeavor and one of ordinary skilled in the art would have been motivated to incorporate this well- known feature based on the availability of the hardware and/or software at the time of this instant application, and Intwala provided an obvious well-known option of a bar-slider to adjust blur levels in an image, as bar-slider provides a explicit display of range of minimum and maximum levels thus making it easier for a user to determine the levels where the current adjustment level stands, as the bar position is displayed on the slider (as shown in figure 8 of Intwala).

The combined invention of Frannson and Intwala further recites “change a blur amount of the non-attention area according to a position of the first user interface element” (see Frannson – para 0056-0057; see Intwala – col. 26, lines 24-43; col. 27, lines 1-39).

	
Regarding claim 2, the combined invention of Frannson and Intwala teaches “The image processing device according to claim 1, wherein the circuitry is further configured to detect a change of the first user interface element from a first position relative to the second user interface element to a second position relative to the second user interface element, and change the blur amount from a first blur amount associated with the first position to a second blur amount associated with the second position (see Frannson – paras 0055-0058 – GUI displays a tool to adjust blurring, where adjusting is from one blur amount to other; see Intwala – Intwala in figure 8 teaches elements 222, 224, and 226, where a triangular bar (a first user interface element) is movable by operation of an user to control blur and the bar lies on the slider (a second user interface element) that indicates a moving path of the bar, which is either to the left or to the right based on the blur needed to adjust to. The bar-slider acts as a tool, which when used serves as an input which is detected by the processor and the processor adjusts the blur level from first to second, col. 26, lines 24-43; col. 27, lines 1-39; col. 7, lines 60-67 – slider bar that the user may manipulate to control the blur amount).

Regarding claim 3, the combined invention of Frannson and Intwala teaches “The image processing device according to claim 1, wherein the touch panel display is further configured to receive a user input, and wherein the circuitry is further configured to determine the attention area based on the user input that is received” (see Frannson – para 0017 - The display 112 may be provided as part of a touch-sensitive display which may also serve as an input device 105; para 0018 - User-interaction with the GUI may be performed through the input device(s) 105; para 0019 - When the display 112 is provided as part of a touch-sensitive display, the capture button, focus button(s), zoom button(s) and/or other camera controls may be provided by onscreen user interface elements displayed on the display 112 instead of, or in addition to, physical interface components; paras 0050 -  The ROI 405 may correspond to object(s) and/or person(s), for example, for which optimal focus is desired. The ROI 405 may be determined automatically, such as the region corresponding to object(s) located at or near the center of the image, or by executing a face detection algorithm or other similar functionality in the camera application 181. In some examples, the ROI 405 may be user-selected (e.g., by a user using a suitable GUI, such as positioning of a crosshair). The image 400 may also include one or more other non-interest regions 410 such as one or more mid-ground regions 410a and one or more background regions 410b.; see Intwala – col. 17, line 65 – col. 18, line 8 - This method may, for example, be used to generate a blur effect in a portion of an input image as indicated by a selected region. As indicated at 1000, an indication of a selection region in the input image in which the blur effect is to be applied and a variable bleed amount may be obtained, for example via a user interface as shown in FIG. 8. As indicated at 1010, the blur effect may be applied to the input image according to the selection region. An amount of color from outside the selection region that bleeds into color inside the selection region is controlled by the bleed amount).

Regarding claim 4, claim 4 has been analyzed and rejected as per the citations made in the rejection of claim 3. Further adding, the portion as cited selected for ROI is less than the whole image as other regions/ portions also exits such as non-attention regions.

Regarding claim 5, the combined invention of Frannson and Intwala teaches “The image processing device according to claim 1, wherein the attention area is in-focus area, the non- attention area is out of focus area.” (see Frannson - paras 0048-0049; 0057 – ROI is most in focus).

Regarding claim 6, the combined invention of Frannson and Intwala teaches “The image processing device according to claim 1, wherein the circuitry is further configured to control the touch panel display to display the through image in a first area and display the blur adjustment user interface in a second area that is different from the first area” (Fransson in para 0055 –teaches Blurring or Bokeh Effect menu option displayed in a GUI on the display 112 for blur adjustment; see Intwala – figure 8 – the image is displayed in one area and the adjustment GUI is displayed on the side area).

Regarding claim 7, the combined invention of Frannson and Intwala teaches “The image processing device according to claim 1, wherein the circuitry is further configured to control the touch panel display to display the through image and the blur adjustment user interface at the same time” (see Intwala – figure 8 – the image is displayed in one area and the adjustment GUI is displayed on the side area; see Frannson – para 0058 – GUI to manually adjust the blur of a selected region requires displaying the display along with adjustment tool).

Regarding claim 8, claim 8 recites “The image processing device according to claim 1, wherein the moving path is a curved path”. The combined invention of Frannson and Intwala as cited before teaches using bar slider as the GUI tool to adjust blur of the image, where the slider has a moving path that is a straight line. Both Frannson and Intwala do not teach the slider having a moving path that is a curved path. There is no criticality found for this path being curved in the specification, in fact, there is nothing in the specification that talks about this curved slider, other than displayed in figures 12 and 13, and therefore it would simply be considered here as nothing but a design choice. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate slider having a moving path that is a curved path in the combined invention of Frannson and Intwala, to simply satisfy a user’s design choice; and, further adding one of ordinary skilled in the art would have been motivated to incorporate this design based on the availability of the hardware and/or software at the time of this instant application.

Regarding claim 9, claim 9 has been analyzed and rejected as per the citations made in the rejection of claim 1.

Regarding claim 10, claim 10 recites “The image processing device according to claim 1, wherein the first user interface element is a circular user interface element representing the blur amount, and wherein the second user interface element is a rounded rectangular user interface element representing the moving path”. The combined invention of Frannson and Intwala as cited before in the rejection of claim 1, teaches using bar slider as the GUI tool to adjust blur of the image, where the slider has a moving path that is a straight line, and bar is in triangular shape. Both Frannson and Intwala do not teach the bar of circular shape and the slider being a rounded rectangular user interface element representing the moving path. There is no criticality found for the bar of circular shape and the slider being a rounded rectangular in the specification, in fact, there is nothing in the specification that talks about these features as cited, other than displayed in figures 12 and 13, and therefore it would simply be considered here as nothing but a design choice. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the bar of circular shape and the slider being a rounded rectangular user interface element representing the moving path in the combined invention of Frannson and Intwala, to simply satisfy a user’s design choice; and, further adding one of ordinary skilled in the art would have been motivated to incorporate this design based on the availability of the hardware and/or software at the time of this instant application.

Regarding claim 11, Claim 11 recites “The image processing device according to claim 1, wherein the through image has an upper edge defining a first plane and a lower edge defining a second plane that is distinct from the first plane, wherein the moving path extends between the first plane and the second plane, wherein a first portion of the moving path that is closest to the first plane is a first blur amount, wherein a second portion of the moving path that is closest to the second plane is a second blur amount, and wherein the second blur amount is a higher blur amount than the first blur amount”. There is no criticality found for these features as claimed in the specification, in fact, there is nothing in the specification that talks about these features as cited, other than displayed in figures 12 and 13, and therefore it would simply be considered here as nothing but a design choice. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the bar of circular shape and the slider being a rounded rectangular user interface element representing the moving path in the combined invention of Frannson and Intwala, to simply satisfy a user’s design choice; and, further adding one of ordinary skilled in the art would have been motivated to incorporate this design based on the availability of the hardware and/or software at the time of this instant application.

Regarding claim 12, claim 12 has been similarly analyzed and rejected as per citations made in the rejection of claim 1. Further see Fransson (para 0021) for non-transitory computer readable medium).

Regarding claim 13, claim 13 has been similarly analyzed and rejected as per citations made in the rejection of claim 2.

Regarding claim 14, claim 14 has been similarly analyzed and rejected as per citations made in the rejection of claim 3.

Regarding claim 15, claim 15 has been similarly analyzed and rejected as per citations made in the rejection of claim 4.

Regarding claim 16, claim 16 has been similarly analyzed and rejected as per citations made in the rejection of claim 6.

Regarding claim 17, claim 17 has been similarly analyzed and rejected as per citations made in the rejection of claim 7.

Regarding claim 18, claim 18 has been similarly analyzed and rejected as per citations made in the rejection of claim 9.

Regarding claim 19, claim 19 has been similarly analyzed and rejected as per citations made in the rejection of claim 10.

Regarding claim 20, claim 20 has been similarly analyzed and rejected as per citations made in the rejection of claim 11.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Manav Seth whose telephone number is (571) 272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        November 28, 2022